Citation Nr: 0303564	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  01-05 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT


1.	All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2.	The veteran does not have PTSD that is linked to his 
military service.


CONCLUSION OF LAW

PTSD was not incurred in nor aggravated by active service. 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303, 3.304(f), 4.125 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).  

The May 2001 Statement of the Case (SOC), and the July 2001 
and April 2002 Supplemental Statements of the Case (SSOC) 
advised the veteran of the laws and regulations regarding 
service connection for PTSD.  The SOC and the SSOCs informed 
the veteran that service connection for PTSD was being denied 
because there was no evidence that he had PTSD that was 
linked to service.  The SOC and SSOCs also informed the 
veteran what evidence the RO had obtained.  A May 2001 letter 
to the veteran specifically informed him that a grant of 
service connection required evidence showing that the claimed 
disability exists and that there is a relationship between 
the disability and service.  In addition, this May 2001 
letter informed the veteran of what actions he needed to 
complete and what actions the RO would take or had taken.  In 
addition the May 2001 letter asked the veteran to submit any 
additional evidence including names and dates and addresses 
of locations where he had received medical treatment, in 
order to evaluate his claim for service connection.  The RO 
obtained the veteran's service medical records, VA outpatient 
medical evidence, and records from the Social Security 
Administration.  The veteran was provided a VA examination in 
February 2001.  The RO also received statements from other 
veteran's that corroborate the veteran's stressor that he 
claims as the basis for his PTSD.  There is no indication 
that there is more information or medical evidence to be 
found with respect to the veteran's claim.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Service connection for PTSD

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001). If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

To grant service connection, it is required that the evidence 
show the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The Board notes that eligibility for a PTSD service 
connection award requires: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2002) 

The first of the criteria that must be met to grant service 
connection for PTSD is that of medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), i.e., 
a diagnosis of the disability in conformance with DSM-IV.  
Here, there is no such diagnosis.  The veteran's service 
medical records are negative for any findings of PTSD.  The 
veteran's separation examination indicated normal psychiatric 
findings, and the veteran's report of medical history at the 
time of discharge indicates no history of frequent trouble 
sleeping, nightmares, depression, anxiety, or any nervous 
trouble.  The veteran submitted VA outpatient treatment notes 
dated from January 2000 to March 2001 that do not indicate 
any diagnosis of PTSD.  The veteran also submitted records 
from the Social Security Administration that showed he was 
diagnosed with PTSD in July 2000.  The veteran stated when 
applying for Social Security Disability that his emotional 
problems began after a work-related incident in 1982 where 
the veteran was hit by an automobile.  All of the Social 
Security records indicate that the veteran's emotional 
disability began in 1982 following a work-related incident.  
The veteran was diagnosed with PTSD in July 2000 by Dr. 
Cardona, but the only stressor cited in that examination 
report was related to his being run over with a car in 1982.  

The veteran underwent a VA examination in February 2001.  The 
examiner reviewed the veteran's claims folder and the 
veteran's medical history and interviewed the veteran.  The 
examiner then ordered a social field survey, and requested 
that the veteran be evaluated by a psychiatric board.  The 
field survey was completed and was reviewed by the 
psychiatric board.  It was reported that the 
veteran did not have combat related stressors.  When examined 
by the board of 


psychiatrists, the veteran stated that his stressor was that 
while in the Army he was the target of unwanted sexual 
advances by a homosexual soldier, and that the soldier 
ultimately killed himself.  This is the same stressor 
described by the veteran and corroborated by fellow soldiers 
in statements given in September 2000.  The veteran gave no 
examples of any specific changes in his overall situation or 
impairment in any activities that he accomplished after 
leaving service.  The board of psychiatrists reviewed the 
veteran's symptoms using the diagnostic criteria in DSM-IV 
and determined that he did not meet the criteria for a 
diagnoses of PTSD under any of the criteria (A-F).  The board 
of psychiatrists stated that there was no relationship 
between the incident the veteran describes in service and his 
current neuropsychiatric condition.  Both members of the 
board of psychiatrists offered the opinion that the inservice 
incident is in no way related to the veteran's current 
neuropsychiatric disorder.  The veteran was able to study, to 
work successfully, and to have a stable family life after his 
military service.  All that changed when the veteran became 
physically and emotionally impaired as a consequence of the 
1982 attempted murder in which he was the victim of an 
assault by car.  The board of psychiatrists listed the final 
diagnoses as major depression, recurrent, and borderline 
personality with strong narcissistic and some antisocial 
features.

The veteran also has outpatient treatment records dated from 
January 2001 to February 2002.  A March 2001 treatment note 
indicates a diagnosis of recurrent depressive disorder with 
PTSD-like symptoms.  A treatment note dated in May 2001 
indicates a diagnosis of recurrent depressive disorder with 
PTSD features.  A treatment note dated in August 2001 
indicates diagnoses of PTSD and major depressive disorder.  

Based on the above, the Board finds that the weight of the 
evidence is that the veteran does not have PTSD that is 
linked to service.  In making this determination, the Board 
is giving greater probative weight to the opinion of the 
board of psychiatrists who examined the veteran in February 
and March 2001.  These psychiatrists reviewed the claims 
folder, had a field survey performed, conducted a mental 
status interview, noted the veteran's claimed inservice 
stressor, and specifically addressed the diagnostic criteria 
for PTSD found in DSM-IV, stating that the veteran did not 
meet any of the criteria.  To the extent that the veteran did 
have neuropsychiatric disabilities, the board of 
psychiatrists stated their medical opinion that the incident 
described by the veteran while in service did not contribute 
to his current disabilities.  The private psychiatrist 
diagnosed PTSD, but the only cited stressor was a post 
service work-related incident.  The outpatient treatment 
notes dated in 2001 describe "PTSD-like symptoms" and 
depression "with PTSD features".  There is a diagnosis of 
PTSD, but no recited stressors and no link to service is 
suggested.  The outpatient treatment notes do not show a 
diagnosis consistent with the criteria in DSM-IV and do not 
suggest any link to service.  The Board acknowledges the 
veteran's belief that he has PTSD that is related to service 
but while he is competent to describe symptoms, he is a 
layperson and as such is not competent to provide a medical 
diagnosis or etiology.  See, Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Based on the above, the Board finds a clear preponderance of 
the evidence against a finding that the veteran has PTSD, 
diagnosed in accordance with DSM-IV, that is related to his 
active service.  Accordingly, service connection for PTSD is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303, 3.304(f), 4.125 (2002).


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

